Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Examiner notes that the amendment filed 06/04/2021 has overcome all outstanding 112 rejections. 
Drawings
Examiner notes that the drawings filed 01/13/2020 have been accepted. 
Allowable Subject Matter
Claim 1 is allowed. Claims 2-20 are allowed due to their dependence on claim 1. 
The following is an examiner’s statement of reasons for allowance: Claim 1 was amended to claim a glass having a mirror constant of 1.82 MPa*m0.5 or less. The closest prior art does not disclose, teach, or suggest a glass having a mirror constant of 1.82 MPa*m0.5 or less, therefore claim 1 is allowable. 
The closest prior art is considered to be Kikuta et al. (KIKUTA, M, et al., “The Relationship Between Fracture Pattern and Fracture Stress on Float Glass”, Journal of the Ceramic Association, Japan, March 1, 1985, Vol. 93, No. 3, pages 144-150 (with English Abstract), hereinafter referred to as Kikuta). 
Kikuta discloses a strengthened a strengthened glass having a surface compressive stress (CS) of 10 MPa or more (see Kikuta at Page 46, Table 1, where the semi-tempered glass has a compressive stress of 28.4 MPa) wherein a product (CCS) of a sheet thickness t (unit: mm) and the CS (unit: MPa) is less than 230 (see Kikuta at Page 46, Table 1, where the semi-tempered glass with a compressive stress of 28.4 MPa has a thickness of 6.0 mm, for a product of 170.4). Kikuta does not disclose a glass having a mirror constant A of 1.82 MPa*m0 5 or less (see Kikuta at the Abstract, disclosing glasses with a mirror content of 1.88 MPa*m1/2), therefore the instant application is allowable over Kikuta. 
All claims not explicitly addressed are allowable due to their dependence upon claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 06/04/2021 have been fully considered and they are persuasive in light of the amendment filed 06/04/2021 for the reasons stated above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616.  The examiner can normally be reached on M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        


/CAMERON K MILLER/Examiner, Art Unit 1731